Citation Nr: 0419932	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying the veteran's claim for increase for 
post-traumatic stress disorder.  

In his substantive appeal, the veteran requested an ROIC 
hearing and such a proceeding was scheduled to occur in 
November 2002.  Despite notice to the veteran of the date, 
time, and location of such hearing, he failed to appear.  In 
addition, in correspondence received by VA in November 2002, 
the veteran requested a videoconference hearing before the 
Board at the VA Medical Center in Wilkes-Barre, Pennsylvania.  
In response, the Board notified the veteran in May 2004, that 
videoconference hearings were not available at the Wilkes-
Barre facility, but such a hearing could be scheduled to 
occur at the ROIC in Philadelphia.  The appellant was also 
informed that, if he did not respond within 30 days, it would 
be assumed that he no longer desired a Board hearing.  No 
response from the veteran was received within the allotted 
period or thereafter.  Therefore the request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.702(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2002, the veteran advised the ROIC that he had 
applied for disability retirement through the United States 
Office of Personnel Management, and requested that the ROIC 
obtain the retirement package and any medical data being 
generated as a result of his application for disability 
retirement.  The Board was provided essentially the same 
information and request in December 2002, and at that time, 
the veteran indicated that a medical statement had been 
prepared by his treating VA physician within the prior month 
and submitted with the disability retirement package.  While 
the veteran subsequently withdrew his request for disability 
retirement when he opted for an early retirement, he did not 
withdraw his request for assistance in obtaining pertinent 
medical and other evidence, and it is not shown that those 
medical records are irrelevant.  As such, further action is 
indicated for the retrieval of that evidence, as well as 
records relating to VA hospitalizations in 1998 and 2000, 
which are not now on file.  

Also, it is evident that compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and its implementing regulations, has 
not been achieved in this instance.  Corrective actions are 
thus in order.  In this regard, the record indicates that the 
March 2001 attempt to comply with VCAA requirements is 
inadequate as it  fails to set forth the evidence and 
information required to substantiate his claim for increase, 
nor does it outline the division of responsibility between VA 
and the veteran with respect to the retrieval of Federal 
and/or non-Federal records.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c) (2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition to providing better 
notice, the ROIC must also address whether VA's issuance of 
complete and fully informative VCAA notice outside the 
chronological sequence set forth by applicable statute and 
regulation was prejudicial to the appellant.  

Finally, in June 2002, the ROIC denied entitlement to a total 
disability evaluation based on individual unemployability.  
Thereafter, the veteran filed a notice of disagreement in 
January 2003.  As a statement of the case has yet to be 
issued, further development is in order.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED to the ROIC for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the ROIC must 
notify the veteran what information and 
evidence are still needed to substantiate 
his claim for a schedular or 
extraschedular rating in excess of 70 
percent for PTSD.  The veteran must be 
notified what portion of that evidence VA 
will secure, and what portion he himself 
must submit.  The ROIC should advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient identifying information and 
written authorization.  Finally, the ROIC 
must address the question of whether the 
veteran has been prejudiced by VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The ROIC should obtain any and all 
records of VA treatment received by the 
veteran for management of his service-
connected PTSD at the VA Medical Center 
in Wilkes-Barre, Pennsylvania, or any 
affiliated satellite clinic, from March 
2002 to the present.  In addition, 
records relating to periods of 
hospitalization of the veteran at the VA 
Medical Center in Wilkes-Barre in 
December 1998; May 2000; and June 2000, 
must also be obtained.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.

3.  The ROIC must also obtain any and all 
records relating to the disability 
retirement package submitted to the 
United States Office of Personnel 
Management, including but not limited to 
a statement reportedly prepared by an 
attending VA physician that was filed 
with the disability retirement package.  
Once obtained, such records must be made 
a part of the veteran's claims folder.   

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination in 
order to evaluate the nature and severity 
of his PTSD.  The claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
examination and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

(a)  What is the Global 
Assessment of Functioning Scale 
score assignable, based 
exclusively on the degree of 
impairment resulting from 
veteran's PTSD and any 
disorder(s) part and parcel 
thereof?  What is the 
significance of such score?  If 
such a score cannot be 
provided, the reason why must 
be explained in full.

(b)  Is it at least as likely 
as not that the veteran's PTSD 
results in a marked 
interference with his 
employment.  Does his PTSD 
totally preclude the 
performance of all 
substantially gainful 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

5.  Following the completion of the 
foregoing actions, the ROIC must review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  The ROIC must readjudicate the merits 
of the claim of entitlement to a 
schedular and/or extraschedular rating in 
excess of 70 percent for PTSD, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of Federal courts 
interpreting such body of law.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16 
(2003), as appropriate, is required.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.
7.  The RO should issue a statement of 
the case addressing what the veteran's 
entitlement to a total disability 
evaluation based on individual 
unemployability.  If, and only if, the 
veteran files a timely substantive 
appeal, should this issue be returned for 
review by the Board.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


